 
 
I 
112th CONGRESS 2d Session 
H. R. 5396 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2012 
Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on Methyl N-(2-[[1-(4-chlorophenyl)-1H-pyrazol-3-yl]-oxymethyl]phenyl)-N-methoxycarbanose. 
 
 
1.Methyl N-(2-[[1-(4-chlorophenyl)-1H-pyrazol-3-yl]-oxymethyl]phenyl)-N-methoxycarbanose 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.00Methyl N-(2-[[1-(4-chlorophenyl)-1H-pyrazol-3-yl]-oxymethyl]phenyl)-N-methoxycarbanose (CAS No. 175013–18–0) (provided for in subheading 2933.19.90)FreeNo changeNo changeOn or before 12/31/2015    .  
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
